In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐3228 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

COLT V. LYNN, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
                    Southern District of Illinois. 
          No. 4:13‐cr‐40077‐JPG‐1 — J. Phil Gilbert, Judge. 
                     ____________________ 

   ARGUED OCTOBER 28, 2016 — DECIDED MARCH 24, 2017 
               ____________________ 

   Before RIPPLE, KANNE, and ROVNER, Circuit Judges. 
    RIPPLE, Circuit Judge. Colt Lynn was convicted of one count 
of conspiracy to manufacture methamphetamine, in violation 
of 21 U.S.C. §§ 841(a)(1), 846 and 18 U.S.C. § 2; and one count 
of conspiracy to possess pseudoephedrine, in violation of 21 
U.S.C. §§ 841(c)(2), 846 and 18 U.S.C. § 2. The court imposed 
a below‐guidelines sentence of 192 months’ imprisonment. 
No. 15‐3228                                                           2

    Mr. Lynn contends that the district court erred in admit‐
ting two kinds of evidence at trial: (1) National Precursor Ex‐
change  System  (“NPLEX”)  logs  concerning  pharmacy  pur‐
chases of products containing pseudoephedrine, an ingredi‐
ent in methamphetamine; and (2) a video of a chemist demon‐
strating  a  particular  method  for  producing  methampheta‐
mine,  known  as  “shake‐and‐bake.”  Mr. Lynn  also  contends 
that he should not have been sentenced as a career offender 
because his two predicate offenses for aggravated battery do 
not qualify as violent felonies. 
    We  affirm.  The  district  court  did  not  err  in  allowing  the 
introduction  of  the  NPLEX  logs  because  those  records  are 
nontestimonial.  Similarly,  although  the  “shake‐and‐bake” 
video  showed  a  different,  and  perhaps  more  sophisticated, 
means of production, the video’s presentation did not preju‐
dice Mr. Lynn. Finally, the district court properly applied the 
career  offender  enhancement  because  Mr. Lynn’s  prior  Illi‐
nois aggravated battery convictions were crimes of violence 
under U.S.S.G. § 4B1.2(a)(1). 
 
                                   I 
                         BACKGROUND 
                                  A. 
   On  January 15, 2013, at  about 3:00 a.m.,  Mr. Lynn  called 
Sheriff Jerry Suits of Pope County, Illinois. He told the Sheriff 
that, he, along with Ryan Carey, Amy Ficker, and Sarah Hor‐
ton,  had  been  cooking  and  using  methamphetamine  in  a 
house on Madison Street in Golconda, Illinois. Mr. Lynn ex‐
pressed concern that some of the people in the house wanted 
No. 15‐3228                                                         3

to continue using methamphetamine even though young chil‐
dren recently had returned to the house. Mr. Lynn specifically 
admitted to Sheriff Suits that he had been “involved in it, too” 
and that he “ha[d] cooked some in there and, yeah, [he] ha[d] 
              1
used it.”  
   Based  on  this  call,  Sheriff  Suits  immediately  initiated  an 
investigation. He called several members of his team, includ‐
ing Officer Josh Moore. Sheriff Suits asked Officer Moore to 
check the NPLEX logs to see if anyone in the home had pur‐
chased Sudafed. NPLEX logs track lawful purchases of prod‐
ucts containing pseudoephedrine, which is a necessary ingre‐
dient in methamphetamine. 
    In addition to checking the logs, Sheriff Suits sent officers 
to the Madison Street home. His “number one goal was to do 
                                                    2
the  welfare  check  on  the  kids.”   His  secondary  goal  was  to 
“smell around and go[] through the bedroom and see if [he] 
                                        3
could smell anything.”  Around 4:40 a.m., police officers ap‐
proached the house. Eventually, one of the occupants opened 
the door, and the officers entered to complete a welfare check. 
After  speaking  with  at  least  two  adults,  Ficker  and  Horton, 
Sheriff Suits called the Pope County State’s Attorney, Melissa 
Presser. The Sheriff advised her of the information that he had 
received  from  Mr. Lynn  on  site  and  from  the  NPLEX  logs, 
which showed that Carey and Horton recently had purchased 
pseudoephedrine. At approximately 8:00 a.m., the police exe‐
cuted a valid warrant to search the property. 
                                                 
1 R.196 at 20. 

2 Id. at 25. 

3 Id. 
No. 15‐3228                                                                     4

   During the search, the police found remnants of a meth‐
amphetamine  lab  in  the  home’s  basement  and  evidence  of 
methamphetamine  manufacturing  and  use  elsewhere  in  the 
house.  The  home’s  tenant,  Carey,  told  Sheriff  Suits  and  the 
other  officers  that  he  and  the  other  occupants  of  the  house, 
Horton and Ficker, had been manufacturing and using meth‐
amphetamine with Mr. Lynn earlier that day. 
    Carey and Horton subsequently were convicted in Illinois 
state court and agreed to cooperate with federal authorities to 
avoid federal prosecution. 
     
                                       B. 
   Based on the events of January 15, 2013, a grand jury in the 
Southern  District  of  Illinois  indicted  Mr. Lynn  and  charged 
him in a three‐count indictment with charges related to a con‐
                                                                                 4
spiracy  to  manufacture  and  distribute  methamphetamine.  
Mr. Lynn  pleaded  not  guilty,  and  the  parties  prepared  for 
trial. 
      On January 29, 2014, the Government filed a notice of in‐
tent to introduce the NPLEX records under Federal Rules of 
Evidence 803(6) and 902(11). Mr. Lynn filed a response to the 
Government’s  notice  of  intent  on  February  19,  2014;  he  ob‐
jected to the introduction of NPLEX records on two grounds. 
First,  Mr. Lynn  argued  that  NPLEX  records  are  documents 
                                                 
4 Specifically, Mr. Lynn was charged with one count of conspiracy to man‐

ufacture  and  to  distribute  methamphetamine,  in  violation  of  21  U.S.C. 
§§ 841(a)(1),  846  and  18  U.S.C.  § 2;  one  count  of  conspiracy  to  possess 
pseudoephedrine, in violation of 21 U.S.C. §§ 841(c)(2), 846 and 18 U.S.C. 
§ 2; and  one count  of  possession  of  pseudoephedrine,  in  violation  of  21 
U.S.C. § 841(c)(2). 
No. 15‐3228                                                        5

prepared in anticipation of litigation and, as such, do not fall 
within the exception to the hearsay rule. Second, Mr. Lynn ar‐
gued  that  admitting  the  records  would  violate  his  right  to 
confrontation  under  Crawford  v.  Washington,  541  U.S.  36 
(2004). The Government did not respond to this filing, and the 
district court made no findings on the admissibility of the rec‐
ords. 
   Mr. Lynn’s jury trial began on June 22, 2015. Sheriff Suits 
was the first witness to testify. Sheriff Suits testified about the 
phone  call  he  had  received  from  Mr. Lynn  on  January  15, 
2013, and also described the small methamphetamine labora‐
tory found in the basement of Carey’s house. 
    Officer  Moore  testified  as  well.  He  stated  that  he  had 
checked the NPLEX logs after the welfare check in prepara‐
tion  to  secure  a  search  warrant  for  the  premises.  From  the 
NPLEX logs, he had learned that Carey and Horton recently 
had  purchased  pseudoephedrine.  Carey’s  records  revealed 
that he had purchased pseudoephedrine twice between Janu‐
ary 11 and 15, 2013. In his testimony, Carey explained that, a 
few weeks prior to January 15, he and Mr. Lynn had used a 
quarter gram of methamphetamine with Ficker and Horton. 
When Carey asked if Mr. Lynn could get more, Mr. Lynn said 
that  he  knew  how  to  cook  methamphetamine.  Carey  pur‐
chased  the  pseudoephedrine,  and,  between  January  11  and 
15, Carey “cooked” methamphetamine twice with Mr. Lynn 
                                                     5
by mixing the ingredients in a jug and shaking it.  Horton also 
confirmed that she, Mr. Lynn, Carey, and Ficker had been us‐
ing methamphetamine together in January of 2013. 


                                                 
5 R.196 at 88–89. 
No. 15‐3228                                                                      6

    The Government also presented an expert witness, Officer 
William Brandt Blackburn. Officer Blackburn was a member 
of the Illinois State Police Meth Response Team and testified 
that  he  believed  that  Mr.  Lynn  had  used  the  “shake‐and‐
                                                          6
bake” method to cook methamphetamine.  The Government 
played a silent video of a chemist using the “shake‐and‐bake” 
method  in  a  laboratory  setting,  while  Officer  Blackburn  ex‐
plained  that  method.  Officer  Blackburn  admitted  that  this 
video may differ from Mr. Lynn’s actual experience. For ex‐
ample, he noted that the amount of methamphetamine pro‐
duced varies, and that, outside of a laboratory, someone using 
this method may employ another type of drain cleaner, table 
salt, or muriatic acid and aluminum foil to get the same result. 
Officer  Blackburn  also  explained  that  the  video  depicted  a 
chemist using test tubes and laboratory equipment, but that, 
outside this setting, a methamphetamine cook would use any‐
thing from a bottle to a jar to a bowl to produce methamphet‐
amine. 
    Following this testimony, the Government rested its case‐
in‐chief. Mr. Lynn moved for a judgment of acquittal, which 
the district court denied. The defense then rested, and the case 
was submitted to the jury. The jury found Mr. Lynn guilty of 
                     7
both counts.  
                                                     


                                                 
6 R.197 at 8. 

7 Mr. Lynn also was charged with possession of pseudoephedrine in vio‐

lation  of  21  U.S.C.  § 841(c)(2).  The  United  States  moved  to  dismiss  this 
third count at the completion of trial, and the parties went to verdict on 
Counts 1 and 2. 
No. 15‐3228                                                          7

                                 C. 
    The presentence report (“PSR”) concluded that Mr. Lynn 
was a career offender under section 4B1.1 of the United States 
Sentencing Guidelines. This determination was based on two 
prior convictions for crimes of violence, including two convic‐
tions of aggravated battery under Illinois law in 2007. Apply‐
ing  the  career  offender  guideline,  the  PSR  calculated 
Mr. Lynn’s  offense  level  at  32  and  his  advisory  sentencing 
range at 210 to 262 months. The PSR did not suggest a basis 
for a sentence below the guidelines range. 
    If  Mr. Lynn  had  not  been  classified  as  a  career  offender, 
his total offense level would have been 18, and the applicable 
guidelines range would have been 57 to 71 months. Defense 
counsel filed a motion in support of a variance and requested 
a  sentence  of  60  months  in  prison.  In  that  motion,  defense 
counsel  noted  the  difference  between  the  career  offender 
guideline  range  and  the  guideline  range  for  the  offenses  of 
conviction.  He  argued  that  the  prior  convictions  should  be 
considered related and insufficiently serious to warrant a sen‐
tence within the career offender guidelines range. He also ar‐
gued that Mr. Lynn should receive a lower sentence because 
none of the methamphetamine involved was intended for dis‐
tribution. Finally, the motion noted that, if Mr. Lynn had not 
called  Sheriff  Suits,  the  present  case  would  not  have  been 
brought. 
    The district court accepted the PSR’s unchallenged calcu‐
lation  and,  after  considering  the  18  U.S.C.  § 3553(a)  factors, 
imposed a below‐guidelines sentence of 192 months’ impris‐
onment.  Mr. Lynn  timely  appeals  his  conviction  and  sen‐
tence. 
No. 15‐3228                                                                  8

                                                    II 
                                        DISCUSSION 
    Mr. Lynn’s appeal of his conviction rests on his claim that 
the district court erred in admitting the NPLEX logs and the 
“shake‐and‐bake”  video.  With  respect  to  his  sentence, 
Mr. Lynn  claims  that  the  career  offender  guideline  was  ap‐
plied improperly because his prior aggravated battery convic‐
tions do not qualify as “crimes of violence.” We address these 
issues in turn. 
       
                                                    A. 
    We examine first whether the district court erred in admit‐
ting the NPLEX records. The parties dispute the appropriate 
standard of review. Mr. Lynn contends that his pretrial objec‐
tion  was  sufficient  to  trigger  de  novo  review.  The  Govern‐
ment  asserts  that  we  should  review  for  plain  error  because 
Mr. Lynn did not renew his objection at trial. 
    The governing principles are clear. We review de novo a 
preserved challenge to the admissibility of evidence under the 
Confrontation Clause. United States v. Garcia, 754 F.3d 460, 471 
(7th  Cir.  2014).  Unpreserved  objections,  however,  are  re‐
                                                          8
viewed for plain error. Fed. R. Evid. 103(e).  Federal Rule of 
Evidence 103(b) allows a party to rest on a pretrial motion and 
does  not  require  a  renewed  objection  in  specific  circum‐
stances:  “[o]nce  the  court  rules  definitively  on  the  record  …  a 
party need not renew an objection or offer of proof to preserve 

                                                 
8 See also United States v. Phillips, 596 F.3d 414, 418 (7th Cir. 2010); United 

States v. Jumper, 497 F.3d 699, 703 (7th Cir. 2007). 
No. 15‐3228                                                          9

a  claim  of  error  on  appeal.”  Fed.  R.  Evid.  103(b)  (emphasis 
added). Here, Mr. Lynn timely raised his objection to admis‐
sibility in a pretrial motion before the district court; however, 
he admits, “the district court made no findings on the admis‐
                                                    9
sibility of the [NPLEX] records.”  In the absence of such a de‐
cision, Mr. Lynn needed to renew his objection at trial for the 
objection to be preserved. See United States v. Phillips, 596 F.3d 
414, 418 (7th Cir. 2010); United States v. Gajo, 290 F.3d 922, 927 
(7th Cir. 2002). We therefore review for plain error. 
    Under  plain‐error  review,  a  defendant  must  show  that 
(1) there was error; (2) it was plain rather than subject to rea‐
sonable  dispute;  (3) it  affected  his  substantial  rights;  and 
(4) the court should exercise its discretion to correct the error 
because it seriously affected the fairness, integrity, or public 
reputation of the judicial proceedings. United States v. Olano, 
507 U.S. 725, 732–36 (1993). We therefore begin our analysis 
with whether the district court erred. 
    The  Sixth  Amendment’s  Confrontation  Clause  provides 
that,  “[i]n  all  criminal  prosecutions,  the  accused  shall  enjoy 
the right … to be confronted with the witnesses against him.” 
U.S. Const. amend. VI. This Clause guarantees, however, only 
a  defendant’s  right  to  confront  those  who  “bear  testimony” 
against  him.  Crawford  v.  Washington,  541  U.S.  36,  51  (2004). 
Nontestimonial evidence is not protected by the Clause. Id. at 
56, 68. Crawford left “for another day any effort to spell out a 
comprehensive definition of ‘testimonial.’” Id. at 68. More re‐
cently, the Supreme Court explained that business and public 
records  are  “generally  admissible  absent  confrontation”  be‐


                                                 
9 Appellant’s Br. 5. 
No. 15‐3228                                                         10

cause, “having been created for the administration of an en‐
tity’s affairs and not for the purpose of establishing or proving 
some fact at trial[,] they are not testimonial.” Melendez‐Diaz v. 
Massachusetts,  557  U.S.  305,  324  (2009).  Mr. Lynn  maintains 
that  the  NPLEX  records  are  testimonial  because  “[t]he  only 
purpose of keeping track of pseudoephedrine purchases is to 
determine whether individuals are violating the law by pur‐
                                                               10
chasing more pseudoephedrine than legally allowed.”  
     We have not addressed directly this issue. However, other 
circuits have concluded that NPLEX records are nontestimo‐
nial. See United States v. Collins, 799 F.3d 554, 585–86 (6th Cir. 
2015);  United  States  v.  Towns,  718  F.3d  404,  410–11  (5th  Cir. 
2013); United States v. Mashek, 606 F.3d 922, 930 (8th Cir. 2010). 
In  Mashek,  for  instance,  the  Eighth  Circuit  concluded  that 
Melendez‐Diaz  does  not  provide  “any  relief”  to  defendants 
challenging pseudoephedrine logs because the logs are “kept 
in  the  ordinary  course  of  business  pursuant  to  [state]  law.” 
606  F.3d  at  930.  Similarly,  in  Towns,  the  Fifth  Circuit  con‐
cluded that NPLEX records did not present a Confrontation 
Clause issue because 
           [t]he pharmacies created these purchase logs ex 
           ante to comply with state regulatory measures, 
           not in response to an active prosecution. Addi‐
           tionally,  requiring  a  driver’s  license  for  pur‐
           chases  of  pseudoephedrine  deters  crime.  The 
           state thus has a clear interest in businesses cre‐
           ating these logs that extends beyond their evi‐
           dentiary value. 


                                                 
10 Id. at 19. 
No. 15‐3228                                                              11

      
718 F.3d at 411; see also Collins, 799 F.3d at 585–86 (observing 
that  “the  MethCheck  reports  at  issue  in  this  case  were  not 
made to prove the guilt or innocence of any particular indi‐
vidual,  nor  were  they  created  for  solely  evidentiary  pur‐
poses” and therefore holding that the district court had “not 
commit[ted]  plain  error  in  violation  of  the  Confrontation 
Clause by allowing their admission at trial”). 
    This reasoning is persuasive. The laboratory reports at is‐
sue in Melendez‐Diaz could not be used absent confrontation 
because they were prepared by an analyst for the express pur‐
pose  of  determining  whether  a  previously  seized  substance 
contained  cocaine.  See  557 U.S. at 308. Unlike  those reports, 
which  were  “prepared  specifically  for  use  at  petitioner’s 
trial,” id. at 324, NPLEX logs are regularly maintained and up‐
dated each time an individual purchases an over‐the‐counter 
                                                          11
cold  medicine that includes pseudoephedrine.  And,  as  the 
Fifth  Circuit noted,  state  regulatory bodies  may have legiti‐
mate  interests  in  maintaining  these  records  that  far  exceed 
their evidentiary value in a given case. For example, requiring 
identification for each pseudoephedrine purchase may deter 
misuse  or  pseudoephedrine‐related  drug  offenses.  The 
NPLEX logs therefore are nontestimonial, and the Confronta‐
tion Clause poses no barrier to their introduction. 
 
 

                                                 
11 R.109‐1 at 5 (“Purchasers must provide identification and sign a log each 

time they purchase. These logs are subject to review by law enforcement 
personnel for the purpose of enforcing legislative requirements.”). 
No. 15‐3228                                                          12

                                  B. 
   Mr. Lynn  next  claims  that  the  district  court  should  not 
have allowed the Government to play a video depicting the 
“shake‐and‐bake”  method  of  manufacturing  methampheta‐
mine because the video was unduly prejudicial. Both parties 
agree that we review for plain error because Mr. Lynn did not 
object to the video at trial. United States v. Price, 418 F.3d 771, 
779 (7th Cir. 2005); see also Fed. R. Crim. P. 52(b); Fed. R. Evid. 
103(e). 
    Federal  Rule  of  Criminal  Procedure  52(b)  “provides  a 
court of appeals a limited power to correct errors that were … 
not timely raised in district court.” Olano, 507 U.S. at 731. Un‐
der Rule 52(b), there must be an “error” that is “plain” and 
that affects a defendant’s “substantial rights.” Fed. R. Crim. P. 
52(b). “An error is not plain ‘unless [it] is clear under current 
law’ and not ‘subject to reasonable dispute.’” United States v. 
Resnick, 823 F.3d 888, 896 (7th Cir. 2016) (alteration in original) 
(quoting Olano, 507 U.S. at 734). The rule also “leaves the de‐
cision to correct the forfeited error within the sound discre‐
tion of the court of appeals, and [we] should not exercise that 
discretion unless the error seriously affect[s] the fairness, in‐
tegrity  or  public  reputation  of  judicial  proceedings.”  Olano, 
507 U.S. at 732 (second alteration in original) (internal quota‐
tion  marks  omitted);  see  also  United  States  v.  Stacy,  769  F.3d 
969, 976 (7th Cir. 2014). 
    Federal  Rule  of  Evidence  402  states  that,  generally,  all 
“[r]elevant evidence is admissible” and that “[i]rrelevant evi‐
dence is not admissible.” Fed. R. Evid. 402. Evidence is rele‐
vant if “it has any tendency to make a fact more or less prob‐
able than it would be without the evidence.” Fed. R. Evid. 401. 
This  broad  language  favoring  relevance  is  limited  by  Rule 
No. 15‐3228                                                       13

403, which permits courts to exclude relevant evidence “if its 
probative  value  is  substantially  outweighed  by  a  danger  of 
one or more of the following: unfair prejudice, confusing the 
issues,  misleading  the  jury,  undue  delay,  wasting  time,  or 
needlessly  presenting  cumulative  evidence.”  Fed.  R.  Evid. 
403. The district court enjoys wide discretion in applying Rule 
403. United States v. Rogers, 587 F.3d 816, 823 (7th Cir. 2009). 
    Here, although the “shake‐and‐bake” video showed a dif‐
ferent, and perhaps more sophisticated, example of produc‐
tion than Mr. Lynn actually employed, we cannot say that the 
presentation was not informative for the jury, nor can we say 
that  the  video  itself  was  prejudicial  to  Mr. Lynn.  The  trial 
transcript makes clear that the video was not meant to depict 
Mr. Lynn’s exact experience. Instead, the video demonstrated 
that  common  household  items,  including  lithium  batteries, 
ice  packs,  and  Sudafed,  can  be  used  to  cook  methampheta‐
mine  using  the  “shake‐and‐bake”  method.  Indeed,  after  the 
video concluded, Officer Blackburn explained what the police 
had located in the basement of Carey’s house and described 
those  findings  as  “the  remnants  of  a  shake‐and‐bake  meth 
        12
lab.”  
    Officer  Blackburn’s  testimony  was  consistent,  moreover, 
with  that  of  Mr. Lynn’s  coconspirators,  Sheriff  Suits,  and 
other  witnesses.  For  example,  Mr. Lynn’s  coconspirator, 
Carey,  testified  that  he  had  used  methamphetamine  with 
Mr. Lynn  and  that  he  purchased  pseudoephedrine  twice  to 
make methamphetamine with Mr. Lynn. Additionally, Sher‐
iff Suits testified that Mr. Lynn called him, admitted that he 
                                                 
12 R.197 at 23–24. 
No. 15‐3228                                                        14

had been “involved” in using methamphetamine at the resi‐
                                                          13
dence and that he “ha[d] cooked some in there.”  A second 
alleged  coconspirator,  Horton,  also  testified  that  she, 
Mr. Lynn,  Carey,  and  Ficker  had  been  using  methampheta‐
                                                     14
mine together in January 2013.  
   In light of this evidence, the “shake‐and‐bake” video was 
not unduly prejudicial. We therefore conclude that the district 
court  did  not  commit  plain  error  in  failing  to  exclude  the 
“shake‐and‐bake” video at trial. 
       
                                                    C. 
    The district court determined that Mr. Lynn was a career 
offender based on two prior state court convictions, both for 
aggravated  battery  on  a  public  way.  Mr. Lynn  now  asserts 
that these convictions do not qualify as “crimes of violence” 
for  purposes  of  the  career  offender  guideline.  See  U.S.S.G. 
§ 4B1.2. Because Mr. Lynn did not object to this designation 
in the district court, we review for plain error. United States v. 
Scanlan, 667 F.3d 896, 899 (7th Cir. 2012). 
    The career offender enhancement applies to any defend‐
ant who is at least eighteen years old at the time he committed 
the  offense,  whose  offense  is  a  “crime  of  violence  or  a  con‐
trolled substance offense,” and who has at least two prior fel‐
ony convictions for either a crime of violence or a controlled 


                                                 
13 R.196 at 18–20. 

14 Id. at 130–31. 
No. 15‐3228                                                                       15

                                                            15
substance  offense.  See  U.S.S.G.  § 4B1.1(a).   Mr. Lynn  chal‐
lenges only whether the district court was correct in conclud‐
ing that his two prior convictions for aggravated battery, both 
                                                    16
under 720 ILCS 5/12‐4(b)(8),  are crimes of violence. 
   Just last term, the Supreme Court reaffirmed that sentenc‐
ing courts should apply the categorical approach in determin‐
ing whether a particular state crime qualified as a “violent fel‐
ony” for purposes of 18 U.S.C. § 924(e)(1).17 Mathis v. United 

                                                 
15 The Guidelines define a “crime of violence” in two ways. The first, com‐

monly called the “force clause,” includes any offense that “has as an ele‐
ment the use, attempted use, or threatened use of physical force against 
the person of another.” U.S.S.G. § 4B1.2(a)(1). The second, referred to as 
the “residual clause,” includes “burglary of a dwelling, arson, or extortion, 
[offenses] involv[ing] use of explosives, or otherwise involv[ing] conduct 
that  presents  a  serious  potential  risk  of  physical  injury  to  another.”  Id. 
§ 4B1.2(a)(2). The PSR classified Mr. Lynn’s convictions as violent felonies 
under the “force clause.” See R.212 at 11. 
16  After  Mr. Lynn’s  convictions,  Illinois  renumbered  this  section  of  its 

code. Aggravated battery is now found at 720 ILCS 5/12‐3.05. 
17 We have held that the Court’s jurisprudence with respect to the Armed 

Career  Criminal  Act  (“ACCA”),  18  U.S.C.  § 924(e),  applies  with  equal 
force  to  our  interpretation  of  the  “closely  analogous”  career  offender 
guideline. See United States v. Woods, 576 F.3d 400, 403 (7th Cir. 2009). 
     The  Supreme  Court’s  recent  decision  in  Beckles  v.  United  States,  No. 
15‐8544 (U.S. Mar. 6, 2017), does not alter our approach. In Beckles, the pe‐
titioner had brought a habeas petition challenging as “void for vagueness” 
the residual clause of U.S.S.G. § 4B1.2(a)(2), which defines a “‘crime of vi‐
olence’ as an offense that ‘involves conduct that presents a serious poten‐
tial risk of physical injury to another.’” Slip op. at 1. The Supreme Court 
held “that the advisory Guidelines are not subject to vagueness challenges 
under the Due Process Clause.” Id. 
No. 15‐3228                                                                      16

States, 136 S. Ct. 2243 (2016). At issue in Mathis was whether 
burglary  under  Iowa  law  constituted  the  “generic”  form  of 
burglary  referenced  in  the  Armed  Career  Criminal  Act 
                                                                            18
(“ACCA”) and, therefore, qualified as a violent felony.  The 
Court  noted  that,  in  specifically  enumerating  “burglary,  ar‐
son, [and]  extortion,”  in  the  statute, Congress was referring 
only to the usual or generic versions of those crimes, not to all 
variants  of  the  offenses.  Id.  at  2247–48.  Thus,  to  determine 
whether a prior conviction for burglary constituted “generic 
burglary … [,] courts apply what is known as the categorical 

                                                 
    In  our  case,  Mr. Lynn  was  sentenced  under  U.S.S.G.  § 4B1.2(a)(1), 
which defines a crime of violence as an offense that “has as an element the 
use, attempted use, or threatened use of physical force against the person 
of another.” He was not sentenced under the residual clause. Beckles there‐
fore does not impact Mr. Lynn’s sentence. Moreover, in Beckles, the Court 
does not, in any way, suggest that the categorical approach and modified 
categorical approach, see infra at 17–18, which it employs when analyzing 
the ACCA, does not apply with equal force to the language of § 4B1.2. 
18 Using language analogous to that in U.S.S.G. § 4B1.2, the ACCA defines 

“violent felony” as 
            any crime punishable by imprisonment for a term exceed‐
            ing one year, or any act of juvenile delinquency involving 
            the use or carrying of a firearm, knife, or destructive de‐
            vice that would be punishable by imprisonment for such 
            term if committed by an adult, that— 
               (i) has as an element the use, attempted use, or threat‐
           ened use of physical force against the person of another; 
           or 
               (ii) is burglary, arson, or extortion, involves use of ex‐
           plosives, or otherwise involves conduct that presents a se‐
           rious potential risk of physical injury to another … . 
18 U.S.C. § 924(e)(2)(B). 
No. 15‐3228                                                         17

approach: They focus solely on whether the elements of the 
crime of conviction sufficiently match the elements of generic 
burglary, while ignoring the particular facts of the case.” Id. 
at  2248  (citing  Taylor  v.  United  States,  495  U.S.  575,  600–01 
(1990)). The Court clarified that “elements” are “the things the 
‘prosecution must prove to sustain a conviction.’ … At a trial, 
they are what the jury must find beyond a reasonable doubt 
to convict the defendant.” Id. Thus, 
       [a] crime counts as “burglary” under the Act if 
       its  elements  are  the  same  as,  or  narrower  than, 
       those of the generic offense. But if the crime of 
       conviction  covers  any  more  conduct  than  the 
       generic  offense,  then  it  is  not  an  ACCA  “bur‐
       glary”—even if the defendant’s actual conduct 
       (i.e., the facts of the crime) fits within the generic 
       offense’s boundaries. 
Id. (emphasis in original). 
   Sometimes, however, it is necessary to go beyond the stat‐
utory provisions to determine if a particular state crime is a 
crime  of  violence.  In  Mathis,  the  Supreme  Court  noted  that 
some statutes “have a more complicated … structure, making 
the comparison of elements harder. A single statute may list 
elements  in  the  alternative,  and  thereby  define  multiple 
crimes.” Id. at 2249 (citing Descamps v. United States, 133 S. Ct. 
2276, 2283 (2013)). To address the sentencing court’s need to 
determine which of the alternative elements “was integral to 
the defendant’s conviction,” the Court explained how it had 
adopted a “modified categorical approach for use with stat‐
utes  having  multiple  alternative  elements.”  Id.  (quotation 
marks omitted) (citing Shepard v. United States, 544 U.S. 13, 26 
(2005)). “Under that approach, a sentencing court looks to a 
No. 15‐3228                                                       18

limited class of documents (for example, the indictment, jury 
instructions,  or  plea  agreement  and  colloquy)  to  determine 
what crime, with what elements, a defendant was convicted 
of.” Id. 
      The  Court  cautioned  that  the  modified  categorical  ap‐
proach should be employed only when a statute “list[s] mul‐
tiple elements disjunctively,” not when it simply “enumerates 
various  factual  means  of  committing  a  single  element.”  Id. 
“Because that kind  of  list merely specifies diverse means of 
satisfying  a  single  element  of  a  single  crime—or  otherwise 
said, spells out various factual ways of committing some com‐
ponent of the offense—a jury need not find (or a defendant 
admit) any particular item.” Id. Turning to the statute before 
it,  the  Court  concluded  that  the  Iowa  burglary  statute  falls 
into this latter category. Although the generic offense of bur‐
glary requires “unlawful entry into a building or other struc‐
ture,” Iowa’s burglary statute could be violated by unlawful 
entry into “any building, structure, [or] land, water or air ve‐
hicle.” Id. at 2250 (alteration in original). Because the Supreme 
Court  of  Iowa  had  held  that  these  terms  were  “alternative 
method[s] of committing [the] single crime of burglary,” and 
“that a jury need not agree on which of the locations was ac‐
tually involved,” the terms did not qualify as “elements.” Id. 
(internal  quotation  marks  omitted).  Consequently,  the  sen‐
tencing court had erred in looking beyond the statute to the 
underlying  documentation  to  determine  the  factual  method 
the defendant had used to commit the crime. 
   Applying this approach to Mr. Lynn’s convictions for ag‐
gravated battery, it is clear that we may look beyond the stat‐
utory language to determine if his convictions qualify as vio‐
lent felonies. Mr. Lynn was convicted in Illinois state court of 
No. 15‐3228                                                       19

two counts of aggravated battery under 720 ILCS 5/12‐4(b)(8). 
At the time of his convictions, the Illinois Aggravated Battery 
Statute provided:  
       § 12‐4. Aggravated Battery 
       (a)    A person who, in committing a battery, 
       intentionally or knowingly causes great bodily 
       harm, or permanent disability or disfigurement 
       commits aggravated battery. 
       (b)   In  committing  a  battery,  a  person  com‐
       mits aggravated battery if he or she: 
       … 
              (8)  Is,  or  the  person  battered  is,  on  or 
       about  a  public  way,  public  property  or  public 
       place of accommodation or amusement; … . 
720  ILCS  5/12‐4(b)(8).  Moreover,  “[t]o  establish  aggravated 
battery, the State must first prove that the defendant commit‐
ted a simple battery. That is, the State must establish that the 
defendant ‘intentionally or knowingly without legal justifica‐
tion … cause[d] bodily harm … or ma[de] physical contact of 
an insulting or provoking nature with an individual.’” People 
v. Ojeda, 921 N.E.2d 490, 492 (Ill. Ct. App. 2009) (quoting 720 
ILCS  5/12‐3).  Other  than  adding  gender  inclusive  language, 
the  battery  statute  has  not  changed  since  2007;  it  provides: 
“Sec. 12‐3. Battery. (a) A person commits battery if he or she 
knowingly without legal justification by any means (1) causes 
bodily harm to an individual or (2) makes physical contact of 
an  insulting  or  provoking  nature  with  an  individual.”  720 
ILCS 5/12‐3. 
No. 15‐3228                                                         20

    We have held that “a conviction under the first prong of 
the  Illinois  battery  statute,  720  ILCS  5/12‐3,  which  requires 
that the person ‘causes bodily harm,’ has as an element ‘the 
use, attempted use, or threatened use of physical force.’” Hill 
v. Werlinger, 695 F.3d 644, 649 (7th Cir. 2012). However, there 
is more than one way of committing battery: it can be com‐
mitted  by  “(1) caus[ing]  bodily  harm  to  an  individual  or 
(2) mak[ing] physical contact of an insulting or provoking na‐
ture with an individual.” United States v. Rodriguez‐Gomez, 608 
F.3d 969, 973 (7th Cir. 2010) (quoting 720 ILCS 5/12‐3). These 
alternative methods are not simply “factual means of commit‐
ting a single element.” Mathis, 136 S. Ct. at 2249. Rather, they 
are elements, one of which must be proved beyond a reason‐
able doubt in order to sustain a conviction for battery. See Peo‐
ple  v.  Nichols,  979  N.E.2d  1002,  1013–14  (Ill.  Ct.  App.  2012) 
(identifying contact insulting or provoking in nature as an el‐
ement  of  aggravated  battery  that  must  be  proved  beyond  a 
reasonable doubt). 
    Because under Illinois law there are alternative elements 
of the crime of battery, we must “figur[e] out which of the al‐
ternative elements … ‘was integral to the defendant’s convic‐
tion.’” Mathis, 136 S. Ct. at 2249. The modified categorical ap‐
proach  is,  therefore,  appropriate.  Under  that  approach,  we 
look  to  the  underlying  documentation  to  determine  if 
Mr. Lynn  was  charged  with  aggravated  battery  because  he 
“caused bodily harm,” in which case the crime qualifies as a 
crime of violence, or because he “made physical contact of an 
insulting  or  provoking  nature,”  in  which  case  the  crime 
would fall outside definition of a crime of violence. 
No. 15‐3228                                                          21

   Indeed,  in  other  cases,  we  have  employed  this  very  ap‐
proach with respect to convictions for aggravated battery un‐
der Illinois law. In Rodriguez‐Gomez, we reasoned:  
        Because there is more than one way of commit‐
        ting  battery  (either  by  causing  bodily  harm  or 
        by making physical contact that is insulting or 
        provoking),  the  mere  fact  that  Rodriguez  was 
        convicted of aggravated battery does not tell us 
        whether he committed a crime that necessarily 
        involved  force.  Accordingly,  we  must  deter‐
        mine whether Rodriguez was convicted under 
        the first or second prong of the battery statute. 
        United States v. Gilbert, 464 F.3d 674, 678 (7th Cir. 
        2006).  The  scope  of  our  inquiry  is  limited  to 
        (1) admissions  made  by  the  defendant,  and 
        (2) the  charging  document,  plea  agreement, 
        plea colloquy, and comparable judicial records 
        from the conviction. Shepard v. United States, 544 
        U.S. 13, 16 (2005) (citing Taylor v. United States, 
        495  U.S.  575  (1990)).  Our  purpose  is  to  deter‐
        mine what form of the offense Rodriguez com‐
        mitted,  not  how  he  happened  to  commit  the 
        crime; that is, we want to know whether Rodri‐
        guez’s  conviction  necessarily reflects  a finding 
        that force (actual, threatened, or attempted) was 
        used in the commission of the offense. 
608  F.3d  at  973.  Thus,  we  had  to  look  to  judicial  records  to 
determine which elements had been charged and proven. Id.; 
see also Hill, 695 F.3d at 649 (looking to the information and 
jury  instructions  to  determine  whether  the  petitioner  had 
No. 15‐3228                                                                     22

been “charged and convicted under the first prong of the bat‐
tery  statute”);  United  States  v.  Aviles‐Solarzano,  623  F.3d  470, 
473 (7th Cir. 2010) (noting that, in deciding whether a defend‐
ant’s conviction for aggravated battery on a public way was a 
crime  of  violence,  the  sentencing  court  could  look  to  “the 
charging document” to determine what type of battery the de‐
fendant had committed). 
   Here,  Mr.  Lynn  maintains  that  these  authorities  are  not 
controlling.  Instead,  he  submits,  we  should  be  guided  by 
                                                                       19
United  States  v.  Evans,  576  F.3d  766  (7th  Cir.  2009).   Evans, 
however, did not concern whether we could look beyond the 
fact of conviction to determine which elements of battery had 
been  alleged  and  proven.  Instead,  we  were  faced  with  the 
question  whether  the  element  of  “contact  of  an  insulting  or 
provoking nature” itself was divisible such that we could look 
beyond the element charged to the underlying facts that sat‐
isfied that element. Id. at 767. 
    Specifically, in Evans, we confronted the question whether 
a defendant’s aggravated battery for battery “know[ing] the 
individual harmed [wa]s pregnant,” qualified as a violent fel‐
ony. Id. We first noted that, under Illinois law, a person could 
commit battery either by “(1) caus[ing] bodily harm … or (2) 
mak[ing] physical contact of an insulting or provoking nature 
with an individual.” Id. Although we did not articulate each 
step in our decisionmaking process, we employed the modi‐
fied categorical approach to determine which type of battery 
Evans had committed: “caus[ing] bodily harm” or “contact of 


                                                 
19  Mr.  Lynn  also  invites  our  attention  to  United  States  v.  Johnson,  365 

F. App’x 3 (7th Cir. 2010). 
No. 15‐3228                                                                  23

an insulting or provoking nature.” Id. According to the indict‐
ment, the defendant had “knowingly and without legal justi‐
fication, made contact of an insulting or provoking nature … 
in that the defendant pushed [the victim], knowing [her] to be 
pregnant.” Id. In other words, the simple battery underlying 
Evans’s  aggravated  battery  was  charged  under  the  “making 
physical contact of an insulting or provoking nature,” not “caus‐
ing bodily harm.” Id. at 769. Because this single element—“in‐
sulting or provoking physical contact”—could embrace both 
a  merely  offensive  contact  and  a  truly  forcible  battery,  we 
could not look further to the actions of Evans in committing 
                                                                        20
the crime to determine if a forcible battery occurred. Id.  
   In short, Evans concerned the question whether the single 
element of “contact of an insulting or provoking nature” was 
divisible;  we  concluded  it  was  not.  Here,  by  contrast,  the 


                                                 
20 Johnson also interpreted the element of the battery statute involving con‐

tact of an “insulting or provoking nature.” We noted that Johnson’s situa‐
tion  was  indistinguishable  from  that  which  the  court  had  decided  in 
United States v. Evans, 576 F.3d 766 (7th Cir. 2009): 
        In Evans, we noted that the terms “insulting” or “provok‐
        ing” derived from the common law tort of battery. Battery 
        can be offensive (such as spitting on a person) or forcible 
        (such as pushing a person to the floor)—and only the lat‐
        ter is a crime of violence. 576 F.3d at 768–69. But the stat‐
        ute is not divisible—that is, the same words, “insulting or 
        provoking,” describe both a violent and nonviolent way 
        of  committing  the  crime.  Thus,  we  could  examine  only 
        which crime the defendant committed, not how he com‐
        mitted that crime. 
365 F. App’x at 5. 
No. 15‐3228                                                             24

question is not what facts occurred that establish a single ele‐
ment of battery. Instead, the question is what elements of the 
battery statute the State proved in securing Mr. Lynn’s con‐
victions  for  aggravated  battery.  As  the  Court  explained  in 
Mathis, when, as here, the sentencing court needs to “figur[e] 
out which of the alternative elements … was integral to the 
defendant’s conviction,” the modified categorical approach is 
the appropriate methodology. Mathis, 136 S. Ct. at 2249. 
  Looking  to  the  underlying  documentation,  the  infor‐
mation for the first aggravated battery charged that Mr. Lynn 
                                                            21
“knowingly  caused  bodily  harm”  to  the  victim.   The  same 
language  was  employed  in  the  second  aggravated  battery 
charge.  Because  both  of  Mr.  Lynn’s  convictions  for  aggra‐
vated  battery  involved  the  first  prong  (“causing  bodily 
harm”) of the battery statute, and because we have held that 
this  element  constitutes  “the  use,  attempted  use,  or  threat‐
ened use of physical force,” Hill, 695 F.3d at 649 (internal quo‐
tation marks omitted), Mr. Lynn’s Illinois convictions for ag‐
gravated battery were properly classified as violent felonies 
under U.S.S.G. § 4B1.2(a)(1). 
   We need only address one final issue: the fact that the un‐
derlying  state  court  documents  were  not  before  the  district 
court. The district court based Mr. Lynn’s career offender en‐
hancement  on  summaries  within  the  PSR.  Generally,  “[a]n 
unsubstantiated summary of an indictment in a presentence 
investigation report does not satisfy the Supreme Court’s re‐
quirement of a judicial record and thus is not … a proper basis 


                                                 
21 App. R.40‐2 at 7; App. R.40‐3 at 6. The underlying state court documents 

were provided by the Government in a supplemental filing. 
No. 15‐3228                                                         25

for classifying a defendant’s prior crimes for purposes of fed‐
eral sentencing.” Aviles‐Solarzano, 623 F.3d at 474. But a dis‐
trict court may consider stipulated facts, including those re‐
lated  to  the  defendant’s  criminal  record,  when  deciding  an 
appropriate sentence. Id. at 475. “There is no reason to go dig‐
ging for a state‐court indictment if the parties agree on what 
it says.” Id.; see also Fed. R. Crim. P. 32(i)(3)(A) (“At sentenc‐
ing,  the  court  …  may  accept  any  undisputed  portion  of  the 
presentence report as a finding of fact.”). 
    Here,  the  district  court  had  only  the  PSR  when  it  found 
that Mr. Lynn’s prior convictions qualified as violent felonies. 
Mr. Lynn did not object to the PSR, and, consequently, “[t]he 
judge could [have] reasonably assume[d] that the defendant’s 
lawyer was satisfied that the summary was accurate.” Aviles‐
Solarzano, 623 F.3d at 476. It was not error, therefore, for the 
district court to rely on this document. Moreover, if Mr. Lynn 
had objected, the Government could have produced the un‐
                                           22
derlying documentation.  Indeed, at our request, the Govern‐
ment  produced  these  documents  following  oral  argument, 
which  establish  that  Mr.  Lynn’s  convictions  for  aggravated 
                                                               23
battery involved the element of “caus[ing] bodily harm.”  We 
therefore conclude that the district court did not commit plain 
error in applying the career offender enhancement. 
       
       
       

                                                 
22 Appellee’s Br. 32 n.7. 

23 App. R.40‐2 at 7; App. R.40‐3 at 6. 
No. 15‐3228                                                  26

                         Conclusion 
    Because the district court did not commit plain error in ad‐
mitting  the  NPLEX  records,  in  admitting  the  “shake‐and‐
bake” video, and in concluding that Mr. Lynn’s two prior con‐
victions for aggravated battery were “crimes of violence” un‐
der the Sentencing Guidelines, the judgment is affirmed. 
                                                    AFFIRMED